DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 08/05/2021.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,7 and 19, for example:
	Claim 1 relates to a surgical microscope where, optical element holders fastened to the optical wheel to secure the optical elements in the openings by static friction between the optical elements and the optical element holders without creating transverse forces on the optical elements; and the optical wheel having a half wheel shape.
	Claims 7 and 19 relates to a surgical microscope where, an optical wheel rotatably mounted on the iris diaphragm assembly in a second plane, the optical wheel including openings for receiving optical elements and optical element holders fastened to the optical wheel to secure the optical elements in the openings without creating transverse forces on the optical elements, the optical wheel having a shape of a half wheel and including an external gearing provided on a circular portion of the optical wheel.
	
	Claims 1, 7 and 19 are allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, the smaller the thickness of the optical wheel, the more compact the surgical microscope or the optical device in which the optical wheel is integrated can be designed.
Further, a compact optical wheel design shortens the optical observation paths which generally improves the optical characteristics of the surgical microscope. 
Claims 2-6, 8-18 and 20, which depend from claims either 1, 7 or 19, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 14, 2021